UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 LANTRONIX, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: (This page intentionally left blank) LANTRONIX, INC. NOTICE OF 2 TO BE HELD ON NOVEMBER 18, 2009 9:00 A.M. PACIFIC STANDARD TIME Dear Stockholder: We will hold our 2009 Annual Meeting of Stockholders at 610 Newport Center Drive, Fifth Floor, Newport Beach, California 92660, on Wednesday, November 18, 2009, at 9:00 a.m. Pacific Standard time for the following purposes: 1. To elect seven directors to serve until the 2010 Annual Meeting of Stockholders or until their successors are duly elected or appointed; 2. To authorize the Board to implement, in its discretion, a reverse stock split of our outstanding shares of common stock with a range of one-third to one-sixth of a share for each outstanding share of common stock, and to file an amendment to our Certificate of Incorporation to effect such a reverse stock split; 3. To ratify the appointment of McGladrey & Pullen, LLP as our independent registered public accountants for the fiscal year ending June 30, 2010; and 4. To transact such other business as may properly come before the Annual Meeting. Any action on the items described above may be considered at the Annual Meeting at the time and on the date specified above or at any time and date to which the Annual Meeting may be properly adjourned or postponed. The foregoing business items are more fully described in the following pages, which are made part of this Notice.Stockholders of record who owned our Common Stock at the close of business on September 23, 2009, are entitled to attend and vote at the Annual Meeting.We are pleased to be using the U.S. Securities and Exchange Commission rule that allows companies to furnish proxy materials to their stockholders primarily over the Internet. We believe that this new process should expedite stockholders’ receipt of proxy materials, lower the costs of our annual meeting and help to conserve natural resources. On October 9, 2009, we mailed our stockholders a notice containing instructions on how to access our 2009 Proxy Statement (the “Proxy Statement”) and Annual Report on Form 10-K (“Form 10-K”) and vote online. The notice also included instructions on how to receive a paper copy of your annual meeting materials, including the notice of annual meeting, Proxy Statement and proxy card. If you received your annual meeting materials by mail, the notice of annual meeting, Proxy Statement and proxy card were enclosed. If you received your annual meeting materials via e-mail, the e-mail contained voting instructions and links to the Annual Report and the Proxy Statement on the Internet, which are both available at www.proxyvote.com . All stockholders are cordially invited to attend the meeting in person. Even if you plan to attend the meeting, please cast your vote as instructed in the Notice of Internet Availability of Proxy Materials as promptly as possible. If you choose to receive paper copies of your proxy materials, including the proxy card, please complete, sign and date the proxy card and return it promptly in the postage-paid return envelope in order to ensure that your vote will be counted if you later decide not to, or are unable to, attend the meeting. Even if you have given your proxy, you may still attend and vote in person at the meeting after revoking your proxy prior to the meeting. Lewis Solomon Chairman Board of Directors Irvine, California October 9, 2009 (This page intentionally left blank) 2 NOTICE OF ANNUAL MEETING AND PROXY STATEMENT TABLE OF CONTENTS Page NOTICE OF ANNUAL MEETING OF STOCKHOLDERS INFORMATION CONCERNING SOLICITATION AND VOTING 2 — Record Date 3 — Street Name Holdings 3 — Revocability of Proxies 3 — Our Voting Recommendations 3 — Voting and Solicitation 3 — Householding 4 — Quorum; Abstentions; Broker Non-Votes 4 — Stockholder Proposals 5 — Where you can Find More Information 5 DEADLINE FOR RECEIPT OF STOCKHOLDER PROPOSALS 5 CORPORATE GOVERNANCE AND OTHER MATTERS 5 PROPOSALS TO BE VOTED ON 5 — Nomination of Director Candidates 5 — Stockholder Communications with Our Board of Directors 8 — PROPOSAL ONE—Election of Directors 8 — PROPOSAL TWO—Authorization of the Board to implement, in its discretion, a reverse stocksplit of our outstanding shares of common stock with a range of one-third of a share to one-sixth of a share for each outstanding share of common stock, ant to file an amendment to our Certificate of Incorporation to effect such a reverse stock split. 11 — PROPOSAL THREE—Ratification of Appointment of Independent Registered Public Accountants 16 AUDIT COMMITTEE REPORT 18 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 19 DIRECTOR COMPENSATION 20 EXECUTIVE COMPENSATION — Summary Compensation Table 21 — Outstanding Equity Awards 22 — Post-Employment/Change in Control Payments 23 OTHER INFORMATION — Section 16(a) Beneficial Ownership Reporting Compliance 25 — Related Party Transactions 26 — Indemnification and Insurance 26 — Where to Find More Information 26 OTHER MATTERS APPENDIX ACertificate of Amendment to the Certificate of Incorporation 1 LANTRONIX, INC.
